                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 UNITED STATES OF AMERICA                )
                                         )
 v.                                      ) No. 3:97-00107-2
                                         ) JUDGE CAMPBELL
 SEAN McQUIDDY                           )

                           DEFENDANT’S SUPPLEMENTAL BRIEF

       Defendant Sean McQuiddy, who seeks relief from a life sentence, supplements his

briefing to notify the Court of recent decisions applying the First Step Act in cases similar to his.

       First, the appellate courts that have ruled on the issue have all held that the statute of

conviction, rather than the relevant-conduct quantity, controls whether a crack-offender is

eligible under the First Step Act. United States v. Wirsing, 943 F.3d 175,185-86 (4th Cir. 2019);

United States v. McDonald, -- F.3d --, 2019 WL 6721187, *2 (8th Cir. Dec. 11, 2019); United

States v. Jackson, -- F.3d --, 2019 QL 6838017, *3 (5th Cir. Dec. 16, 2019); see generally United

States v. Beamus, 943 F.3d 789 (6th Cir. 2019) (suggesting agreement with this view). That

point is an important premise of McQuiddy’s argument. (See Motion, R.1724, PageID# 1050-

51; Reply, R.1730, PageID# 1079-84.) These decisions indicate that McQuiddy’s position on

the issue is sound.

       Second, additional district courts have granted relief in cases where the defendant’s

single drug conspiracy charge involved both powder and crack cocaine. United States v. Opher,

404 F.Supp.3d 853 (D.N.J. 2019) (granting relief to defendant convicted of conspiracy to traffic

in 5 kilograms or more of powder and 50 grams or more of crack); United States v. Allen, 384

F.Supp.3d 238 (D. Conn. 2019) (granting relief to defendant convicted of conspiracy to

distribute 5 kilograms or more of powder and 50 grams or more of crack); United States v.




  Case 3:97-cr-00107 Document 1732 Filed 12/27/19 Page 1 of 3 PageID #: 1122
Mansoori, No. 97-cr-63-9, 2019 WL 6700166 (N.D. Ill. Dec. 9, 2019) (granting relief to

defendant convicted of conspiracy to distribute powder, crack, and heroin.)

        This Court should find McQuiddy eligible for relief. That finding would be fair, partly

because eligibility should not turn on the happenstance of charging decisions. First, McQuiddy’s

case was essentially a crack case: he was prosecuted for running a crack house by selling crack

that was produced—as is all crack—from powder. (See Presentence Report at 13, ¶ 45

(“Whereas Darrell McQuiddy sold mostly powder cocaine in multi kilogram amounts, Sean

McQuiddy distributed mostly crack cocaine from his crack house[.]”).) That the prosecutor

covered his bases by making the conspiracy cover crack and/or 1 powder should make no

difference now. Opher, 404 F.Supp.3d at __, 2019 WL 3297201 at *11 (“Overall, the

government’s version of the offense conduct as set forth in the presentence report lumps together

powder cocaine and crack cocaine purchases and sales as the essences of the Mack defendants’

longstanding drug operation”). McQuiddy’s charge was essentially a crack charge.

        Second, the government could have spilt the powder and/or crack conspiracy charge into

two counts, one for powder and one for crack. United States v. Souder, 782 F.2d 1534, 1539

(11th Cir. 1986). Under that two-count scenario, McQuiddy would be clearly eligible due to a

conviction for the crack count, and, assuming he was also convicted for the powder conspiracy,

the court could reduce the sentences for both the crack and powder convictions under its First

Step authority. Mansoori, 2019 WL 6700166 at *4 (“Though a defendant must have been

eligible for relief under the First Step Act, Section 404(b) does not limit a court’s discretion to

reduce sentence only to the covered offense.”)



1
 As McQuiddy has explained, the “and” in the indictment did not require the government to
prove both crack and powder as objects of the conspiracy, but either of the drugs would have
sufficed for a conviction. (Reply, R.1730, PageID# 1077.)
                                                  2

    Case 3:97-cr-00107 Document 1732 Filed 12/27/19 Page 2 of 3 PageID #: 1123
       Thus, the prosecutor’s charging decision should not serve to categorically disqualify

McQuiddy from relief. Eligibility for McQuiddy makes sense. Moreover, relief for McQuiddy

makes sense in the big picture. There were at least three members of this conspiracy higher up

than Sean McQuiddy, namely, James Hardy, Linus Leppink, and Darrell McQuiddy. (PSR at 9.)

The docket sheet shows that those three ultimately received sentences, respectively, of 405

months, 180 months, and 190 months, while Sean McQuiddy is the only conspirator who is

serving a life sentence, an extremely harsh penalty.

       In sum, Sean McQuiddy was sentenced to life for trafficking crack cocaine under a now

discredited statutory penalty scheme. Congress intends for a court to now have the chance to

consider reducing that sentence. This Court should find it has that authority, and, in light of the

nature of McQuiddy’s offense and his post-sentencing rehabilitation, the Court should reduce his

sentence.

                                              Respectfully submitted,


                                              /s/ Michael C. Holley
                                              MICHAEL C. HOLLEY
                                              Assistant Federal Public Defender
                                              810 Broadway, Suite 200
                                              Nashville, TN 37203
                                              615-736-5047

                                              Attorney for Sean McQuiddy

                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 27, 2019, I electronically filed the foregoing
Defendant’s Supplemental Brief with the U.S. District Court Clerk by using the CM/ECF system,
which will send a Notice of Electronic Filing to the following: Byron M. Jones, Assistant United
States Attorney, 110 Ninth Avenue South, Suite A961, Nashville, TN 37203.

                                              /s/ Michael C. Holley
                                              MICHAEL C. HOLLEY


                                                 3

  Case 3:97-cr-00107 Document 1732 Filed 12/27/19 Page 3 of 3 PageID #: 1124
